Citation Nr: 1719765	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 18, 2016, to include on an extraschedular basis.

2.  Entitlement to TDIU for the period beginning October 18, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to September 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Montgomery RO.  The hearing transcript is associated with the claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU for the period prior to October 18, 2016 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


FINDING OF FACT

The Veteran meets the schedular requirement for TDIU as of October 18, 2016 and the combined effects of her service-connected disabilities render her unemployable, as of this date.



CONCLUSION OF LAW

The criteria for an award of TDIU effective October 18, 2016 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is precluded from working due to her service-connected disabilities.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a veteran to prevail in his or her claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 361.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.

The Veteran's service-connected disabilities are rated as follows: unspecified depressive disorder associated with lumbar spine arthritis and degenerative disc disease with spondylolisthesis, rated as 30 percent disabling effective October 18, 2016; lumbar spine arthritis and degenerative disc disease with spondylolisthesis, rated as 20 percent disabling effective May 3, 2016 (previously rated under Diagnosis Codes 5010-5242 as 10 percent disabling from September 25, 1992 to May 3, 2016); post operative arthroplasty of fourth and fifth toes bilaterally with slight loss of motion due to pain, rated as 10 percent disabling effective May 28, 1999; radiculopathy of the right lower extremity, rated as 10 percent disabling effective October 18, 2016; radiculopathy of the left lower extremity, rated as 10 percent disabling effective October 18, 2016; and hemorrhoids, rated as 0 percent disabling effective June 1, 1999.  

The Veteran has been assigned a combined 20 percent rating from May 28, 1999, a combined 30 percent rating from May 3, 2016, and a combined 60 percent rating from October 18, 2016.

The Veteran's service-connected disabilities of depressive disorder, lumbar spine arthritis and degenerative disc disease with spondylolisthesis, left lower extremity radiculopathy, and right lower extremity radiculopathy result from her lumbar spine disability and have a combined 60 percent rating.  See 38 C.F.R. §§ 4.25, 4.26.  Service connection for depressive disorder and radiculopathy have been awarded as secondary to service-connected lumbar spine degenerative arthritis and degenerative disc disease with spondylolisthesis.  Under 38 C.F.R. § 4.16(a), these disabilities are considered one disability because they result from common etiology.

Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) for the period beginning October 18, 2016.

On the Veteran's January 2009 application for TDIU, she reported that she last worked in August 2008 as a letter carrier.  She indicated that she had completed high school and one year of college, with no additional education or training.  In various written statements and during her hearing testimony, the Veteran has reported that she retired from her job due, in part, to her service-connected lumbar spine disability.

A Social Security Administration disability determination reflects that the Veteran was found disabled as of August 2008.  This determination cites a primary diagnosis of non-service connected cervical spine stenosis; however, it also notes a secondary diagnosis of lumbar spine stenosis.  An accompanying vocational assessment found that while the Veteran retained the capacity for a range of sedentary work, the demands of her past relevant work as a postal worker exceeded her residual functional capacity.

In September 2008, a VA counseling psychologist completed a narrative report concerning the Veteran's employability and feasibility for vocational rehabilitation.  The psychologist found the Veteran's service-connected disabilities restricted her ability to perform physical work and that the Veteran was otherwise infeasible for a vocational outcome. 

On VA examination in October 2009, the examiner was asked to comment on the issue of individual employability.  After physical examination and review of the claim file, the examiner opined that the Veteran was unemployable for physical or sedentary labor due to her lumbar spine disability.

In November 2016, a VA examiner was asked to opine as to whether the Veteran's service-connected lumbar spine disability impacted her ability to work.  After physical examination, the examiner noted that the Veteran's lumbar spine condition interfered with prolonged walking, standing, lifting, and carrying.  The same month, a VA examiner was asked to summarize the Veteran's level of occupational and social impairment with regards to her mental diagnosis.  After mental examination and review of the claim file, the examiner indicated, in part, that the Veteran's service-connected mental disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The medical evidence of record suggests that the Veteran is limited in her ability to perform physical activity, particularly with respect to her service-connected lumbar spine impairment, and that she is occasionally unable to perform work-related tasks and has impairment with social interaction with others due to her service-connected depressive disorder.  The October 2009 VA examiner opined that the Veteran was unemployable for physical or sedentary labor due to her lumbar spine disability.  The September 2008 VA counseling psychologist found that the Veteran's service-connected disabilities restricted her ability to perform physical work and that she was otherwise infeasible for a vocational outcome.  These impairments are incompatible with her previous work history of working as a letter carrier, and the Veteran is not shown to possess an education or vocational history that overcomes the barriers caused by service-connected physical and mental impairments.

As a result of these work limitations caused by service-connected disabilities as reflected in the overall 60 percent combined disability rating for disabilities resulting from common etiology as of October 18, 2016, and in consideration of the various opinions of record regarding the severity of the Veteran's service connected disabilities and their impact on her employability, the Board resolves reasonable doubt in favor of the Veteran by finding that her service-connected disabilities have rendered her unable to secure or follow substantially gainful employment.  

Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted for the period beginning October 18, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.

ORDER 

TDIU is granted effective October 18, 2016.





REMAND

Prior to October 18, 2016, the Veteran does not meet the schedular criteria for consideration of a TDIU rating.  If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular evaluation in the first instance under § 4.16(b).  Nevertheless, the Board may adjudicate whether a referral to the Director, Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

Once a referral for an extraschedular TDIU rating under § 4.16(b) is made by the Board, the Director of Compensation Service then determines whether an extraschedular TDIU evaluation under § 4.16(b) is warranted.  At that juncture, only then does the Board have jurisdiction to decide the TDIU claim on the merits when it returns.  In fact, the Court has specifically held that, although the Board is precluded from initially assigning an extraschedular rating on its own, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1), once the Director of Compensation and Pension determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  Accordingly, the Board must make the initial determination as to whether referral to the Director of Compensation Service is appropriate for an extraschedular evaluation under § 4.16(b).  

In this regard, as discussed above, there is plausible evidence of record that, prior to October 18, 2016, the Veteran may have been unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, such that referral to the Director of Compensation Service for a possible extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) is warranted.  See Bowling, 15 Vet. App. at 10.  

In particular, a Social Security Administration determination found the Veteran disabled as of August 2008 based, in part, on the Veteran's lumbar spine disorder.  An accompanying vocational assessment found that while the Veteran retained the capacity for a range of sedentary work, the demands of her past relevant work as a postal worker exceeded her residual functional capacity.  In addition, a September 2008 VA counseling psychologist report indicated the Veteran's service-connected disabilities restricted her ability to perform physical work and that the Veteran was otherwise infeasible for a vocational outcome.  Furthermore, an October 2009 VA examination report indicated the Veteran was unemployable for physical or sedentary labor due to her lumbar spine disability.  

In light of the plausible evidence of unemployability discussed above, a remand is required for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation Service.  

The Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on her employability (or lack thereof) should be discussed.  See Kuppamala McDonald, 27 Vet. App. 447 (2015) (noting that, as with a decision by the Regional Office, a decision by the Director must provide a statement of reasons for the decision and a summary of the evidence considered).

2.  Thereafter, consider all of the evidence of record and readjudicate the issue of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b), prior to October 18, 2016.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and her representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

